 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

Nehemias Huertas, Jr.,

Plaintiff, ;
Case No. 19-CV-592 |
Vv.

Milwaukee County Common Counsel, Chris
Abele, Milwaukee House of Corrections,
Micheal Hafeman, CO Waite, CO Morton,
Armor Health Care, WellPath Health Care,
and Milwaukee County,

/ Defendants.

 

ORDER

 

Nehemias Huertas, Jr., a prisoner who is currently representing himself, has filed a
civil action. Huertashas also filed a motion for leave to proceed without prepaying the full
filing fee, or to proceed in forma pauperis. The cost of filing a civil action in federal court is
$400.00, which includes the $350.00 statutory filing fee and a $50.00 administrative fee. The
$50.00 administrative fee does not apply to persons granted in forma pauperis status. The Prison
Litigation Reform he (PLRA) requires prisoner plaintiffs proceeding without prepayment of

the filing fee (in forma pauperis) to pay the $350.00 statutory filing fee over time. See 28 U.S.C.
: oo

§ 1915(b\(1).

Under the PLRA, the court h: assess an initial partial filing fee of twenty percent of »
the average monthly deposits to the plaintifs account or average monthly balance in the
plaintiffs prison trust account for the six-month period immediately preceding the filing of

the complaint, whichever is greater. Id. After the initial partial filing fee is paid, the plaintiff

Case 2:19-cv-00592-NJ Filed 05/16/19 Page 1of4 Document 7
 

must make monthly payments of twenty percent of the preceding month's i income until the
filing fee is paid in full. 28 U. S.C. § 1915(b)(2). “The agency having custody of the prisoner
shall forward payments from the prisoner’s account to the Clerk of the Court each time the
amount in the account exceeds $10 until the filing fees are paid.” Jd. The amount of the filing
fee can be recovered as part of the costs of the action in the event the plaintiff ultimately
| prevails. |

Huertas filed a certified copy of his prisoner trust account statement for the 3-month
period! immediately preceding the filing of the complaint as required under 28 U.S.C.
§ 1915(a)(2). A review of this information reveals that, for the 3-month period immediately
preceding the filing of the instant complaint, the average monthly deposit in the plaintiff's
prison account was $26.67, and the average monthly balance to the account was $13.82. Thus,
in accordance with the provisions of 28 U.S.C. § 1915(b)(1), Huertas is required to. pay an
initial partial filing fee of $5.33 to the Clerk of Court on or before June 7, 2019.

The PLRA also provides that, if a prisoner files three or more actions or appeals which
are dismissed as frivolous, malicious, or for failure to state a claim upon which relief can be
granted, the plaintiff will be prohibited from bringing any other actions in forma pauperis unless
the plaintiff is in imminent danger of serious physical injury. 28 US.C. § 1915(g). In the event
this action is later dismissed for any of the above reasons, it may have an impact on the
plaintiffs ability to bring other actions? in “forma pauperis. The court will not screen the

complaint until the plaintiff pays fia partial filing fee. Accordingly, Huertas will be

 

' Generally the PLRA requires a prisoner to submit a certified copy of his trust account for the preceding six
months; however, the plaintiff has not been incarcerated for six months. As such, the court has allowed the
plaintiff to submit a trust account statement from the date of incarceration to the present.

2.

Case 2:19-cv-00592-NJ Filed 05/16/19 Page 2 of 4 Document 7
 

 

afforded an opportunity to voluntarily dismiss this action to avoid incurring a “strike” under
 § 1915(g).

Notice to Plaintiff. If you do not wish to proceed with this action to avoid incurring

8

a “strike” under § 1915(g) or do not wish to ‘pay the filing fee as set forth in this Order, you
must notify the court by filing a letter with the Clerk of Court on or before June 7, 2019. If
you write such a letter, this case will be dismissed without prejudice. Voluntary dismissal will
not be counted as a “strike” under § 1915(g). | |

If Huertas proceeds, he is advised that the complaint will be screened, and even if it is
immediately dismissed because it fails to state a claim upon which relief can be granted or for
any other reason, the court will not refund the initial partial filing fee. Huertas will still be
required to pay the entire $350 filing fee and risk incurring a strike. | .

: b
NOW, THEREFORE, IT IS HEREBY ORDERED that Huertas is assessed $5.33 -

as an initial partial payment of the $350.00 fee for filing this case. On or before June 7, 2019,

Huertas is to submit a check or money order made payable to the Clerk of Court in the amount
of $5.33 or advise the court in writing why he is not able to submit the assessed amount. To
the extent Huertas does not have enough money in his regular account to make the initial
partial. payment; he is responsible for making atrangements with authorities to pay the
remainder of the initial partial filing fee from the plaintiff s release account. Huertas is advised
that the language of 28 U.S.C. § 1915()(¥) suggests that a prisoner’s release account may be
invaded to satisfy an initial partial ip fee only if insufficient funds are available in his

regular account. See Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Case 2:19-cv-00592-NJ Filed 05/16/19 Page 3 of 4 Document 7
 

IT IS FURTHER ORDERED that, if by June 7, 2019 Huertas fails to make the initial

. partial payment or show cause for failure to do so, this case may be dismissed without

prejudice for failure to prosecute. ,
IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge

of the agency where the inmate is confined.
IT IS FURTHER ORDERED that no further action will be taken in this case until

the clerk’s office receives Huertas’s initial partial filing fee as directed above and the court has

screened the complaint as required by the PLRA, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.

Dated at Milwaukee, Wisconsin this 16th day of May, 2019.
BY THE COURT >

s/ Nancy Joseph
NANCY JOSEPH
United States Magistrate Judge

Case 2:19-cv-00592-NJ Filed 05/16/19 Page 4 of 4 Document 7
